WISS, Judge
(dissenting):
The majority does fine, in my view, until the penultimate paragraph in which it holds to the ultimately destructive fire the feet of a lay defendant, unrepresented by defense counsel, who had no earthly idea that he could insist on both a speedy trial and representation by the defense counsel with whom he had an. existing attorney-client relationship, Captain Seitsinger. In fact, I do not read in the record at all any mention to appellant at the critical session under Article 39(a), Uniform Code of Military Justice, 10 USC § 839(a), on December 17, 1990, that he had any sort of speedy-trial right — much less the particulars of that right and that a majority of this Court years down- the road might deem that he effectively had waived it by saying he was willing to wait for Captain Seitsinger to return to represent him. I have no idea how the majority finds a knowing and intelligent waiver from these facts.
Anyway, I am not at all sure that appellant lawfully can be held to any purported “request” at that session, given the absence from that session of his defense counsel and the ambiguous-at-best status of Captain Coe: Article 39(a) specifically provides that proceedings under its provisions “shall be conducted in the presence of the accused, the defense counsel, and the trial counsel....” Further, RCM 803, Manual for Courts-Martial, United States, 1984, stipulates that ses*367sions under Article 39(a) “shall be conducted in the presence of the accused, defense counsel, and trial counsel, in accordance with RCM 804 and 805...
Finally, RCM 805(c) does permit a court-martial session to proceed “[a]s long as at least one qualified counsel for each party is present.... An assistant counsel who lacks the qualifications necessary to serve as counsel for a party may not act at a session in the absence of such qualified counsel.” The Discussion following RCM 805 states:
Ordinarily, no court-martial proceeding should take place if any defense or assistant defense counsel is absent unless the accused expressly consents to the absence. The military judge may, however, proceed in the absence of one or more defense counsel, without the consent of the accused, if the military judge finds that, under the circumstances, a continuance is not warranted and that the accused’s right to be adequately represented would not be impaired.
Nothing in this record satisfies me that these provisions were obeyed. In fact, the majority acknowledges in footnote 2 “that appellant was not represented formally by counsel at the December 17 session under Article 39(a),....” I am at a loss to understand how, legally or logically, an unrepresented accused can be held to have made a sensitive balance between competing legal rights (and, indeed, to have recognized that they may not even be competing).
This is not a case of sharp practice or questionable maneuvering to “create” a defense objection through dilemma. Cf. United States v. Burris, 21 MJ 140 (CMA 1985). Neither is there any hint that defense counsel was involved in any action that would mislead or inadvertently deceive the Government into delaying the trial to result in a violation of the speedy-trial requirements. Cf. United States v. Givens, 30 MJ 294 (CMA 1990); United States v. Carlisle, 25 MJ 426 (CMA 1988). Nor is there evidence that appellant was asserting his right to counsel as a ploy to convert a procedural protection into a sword with which to attack the Government for falling to bring him to trial timely. See United States v. King, 30 MJ 59 (CMA 1990); United States v. Cherok, 22 MJ 438 (CMA 1986).
In fact, as the majority notes, ironically trial counsel resisted delay to await Captain Seitsinger’s return; curiously, the military judge chose to rely upon the uncounseled and uninformed decision of appellant that he was willing to wait. No mention was made, however, of how to reconcile both of appellant’s rights — or even that he had both rights.
On this bizarre record, I am unable to find defense “waiver” or defense “request for delay” or whatever it is that the majority latches onto, to the detriment of an apparently sincere and unrepresented accused. Rules are not made so that the defense can twist and manipulate them to the point where justice is distorted; neither are they made so that an unaware and unwary lay accused can be tricked into forfeiting what then, at least, was an important right to speedy trial. Cf. United States v. Kossman, 38 MJ 258, 262 (CMA 1993) (Wiss, J., dissenting).